               Case 20-10755-BLS   Doc 11-1   Filed 04/05/20   Page 1 of 4




                                      Exhibit A

                             (Contract Rejection Schedule)




146484.01600/123083528v.2
               Case 20-10755-BLS      Doc 11-1   Filed 04/05/20   Page 2 of 4




                 Lessor and Address                Identifying             Subject
                                                  Information
 Blackbird, LLC                                  N750RV           Cessna Grand Caravan
 c/o Bob Hajdukovich                                              S/N C208B-5194
 229 Iditarod Avenue                                              Registration: N750RV
 Fairbanks, AK 99701

 JAH2015AN680PA, LLC                             N680PA           Saab 2000
 Attn: Stuart Klaskin                                             S/N 2000-020
 2601 S. Bayshore Drive                                           Registration: N680PA
 Miami, FL 33133

 Connor & Winters, LLP
 Attn: Kevin H. Good
 1700 Pacific Avenue, Suite 2250
 Dallas, TX 75201

 JAH2015AN681PA, LLC                             N681PA           Saab 2000
 Attn: Stuart Klaskin                                             S/N 2000-027
 2601 S. Bayshore Drive                                           Registration: N681PA
 Miami, FL 33133

 Connor & Winters, LLP
 Attn: Kevin H. Good
 1700 Pacific Avenue, Suite 2250
 Dallas, TX 75201

 JAH2015AN682PA, LLC                             N682PA           Saab 2000
 c/o JAH2 US Aircraft Holdings, LLC                               S/N 2000-030
 Attn: Stuart Klaskin                                             Registration: N682PA
 2601 S. Bayshore Drive
 Miami, FL 33133

 Connor & Winters, LLP
 Attn: Kevin H. Good
 1700 Pacific Avenue, Suite 2250
 Dallas, TX 75201

 JAH2-CAE510132, LLC                             CAE510132        Lease For Engine
 Attn: Stuart Klaskin                                             Rolls-Royce model AE2100A
 2601 S. Bayshore Drive, Suite 1130                               S/N: CAE510132
 Miami, FL 33133

 JAH32000-009, LLC                               CAE510134        Lease For Engine
 Attn: Stuart Klaskin                                             Rolls-Royce model AE2100
 2601 S. Bayshore Drive, Suite 1130                               S/N: CAE510134
 Miami, FL 33133

 N755RV, LLC                                     N755RV           Cessna Grand Caravan
 c/o Bob Hajdukovich                                              S/N C208B-5299
 229 Iditarod Avenue                                              Registration: N755RV
 Fairbanks, AK 99701



                                            10
146484.01600/123083528v.2
                Case 20-10755-BLS              Doc 11-1        Filed 04/05/20   Page 3 of 4



 Pratt & Whitney Canada Corp                                   PC2011+GG        Lease for Engine
 1000 Marie-Victorin,                                                           Model: PT6A-114A
 Longueuil, Quebec, Canada J4G 1A1                                              S/N: PC2011+GG

 Wells Fargo Trust Company, N.A.,                              N686PA           Saab 2000
 not in its individual capacity, but solely as Owner Trustee                    S/N 2000-017
 under the Trust Agreement (N686PA)                                             Registration: N686PA
 Attn: Corporate Trust Services
 299 S. Main St., 5th Floor
 Salt Lake City, UT 84111

 c/o JAH2 US Aircraft Holdings, LLC
 Attn: Stuart Klaskin
 2601 S. Bayshore Drive
 Miami, FL 33133

 Connor & Winters, LLP
 Attn: Kevin H. Good
 1700 Pacific Avenue, Suite 2250
 Dallas, TX 75201

 Wells Fargo Trust Company, N.A.,                              N687PA           Saab 2000
 not in its individual capacity, but solely as Owner Trustee                    S/N 2000-021
 under the Trust Agreement (N687PA)                                             Registration: N687PA
 Attn: Corporate Trust Services
 299 S. Main St., 5th Floor
 Salt Lake City, UT 84111

 JAH2 US Aircraft Holdings, LLC
 Attn: Stuart Klaskin
 2601 S. Bayshore Drive
 Miami, FL 33133

 Connor & Winters, LLP
 Attn: Kevin H. Good
 1700 Pacific Avenue, Suite 2250
 Dallas, TX 75201

 UMB Bank, N.A.,                                               N462PA           Saab 2000
 not in its individual capacity, but solely as Owner Trustee                    S/N 2000-461
 under the Trust Agreement (N687PA)                                             Registration: N687PA
 Attn: Corporate Trust Utah
 6550 S. Millrock Drive, Suite 150
 Salt Lake City, UT 84121

 MG Alaska Leasing Limited
 Attn: Raymond Eyre
 6th Floor, South Bank House
 Dublin 4
 Ireland

 Montrose Global, LLP
 Attn: Nick Brice
 1-2 Jacob’s Well Mews
 London W1U 3D5 England


                                                          11
146484.01600/123083528v.2
                 Case 20-10755-BLS               Doc 11-1     Filed 04/05/20   Page 4 of 4



 Wells Fargo Bank Northwest, N.A.,                            N886EA           Bombardier DHC-8-103
 not in its individual capacity, but solely as Trustee                         S/N 215
 under the Trust Agreement                                                     Registration: N886EA
 Attn: Corporate Trust Department
 299 S. Main St., 12th Floor
 Salt Lake City, UT 84111

 Avmax Aircraft Leasing
 2055 Pegasus Road NE
 Calgary, Alberta
 T2E 7G5 Canada

 Rolls-Royce Corporation                                      DEG 12672        Supply and Service of Engines
 450 South Meridian St.                                                        and Parts for Saab 2000
 Mail Code: MC-NB-03                                                           engines
 Indianapolis, IN 46225-1103




                                                         12
146484.01600/123083528v.2
